Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148761                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148761
                                                                    COA: 311641
                                                                    Oakland CC: 2009-228907-FC
  CARLOS ALBERTO SOLERNORONA,
           Defendant-Appellant.

  _________________________________________/

         By order of July 29, 2014, the application for leave to appeal the January 14, 2014
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Lockridge (Docket No. 149073). On order of the Court, the case having been decided on
  July 29, 2015, 498 Mich. 358 (2015), the application is again considered. Although the
  Court of Appeals in this case relied on People v Herron, 303 Mich. App. 392 (2013),
  which this Court overruled in Lockridge, we are not persuaded that the defendant has
  established a threshold showing of plain error under Lockridge or that the questions
  presented should otherwise be reviewed by this Court. The application for leave to
  appeal is therefore DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2015
           t1019
                                                                               Clerk